         Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 1 of 18




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


  TRUSTEES OF THE UNIVERSITY OF                            CIVIL ACTION
  PENNSYLVANIA
                                                           No. 2:20-cv-05096-PBT
                            Plaintiff,
  vs.

  CREDFORCE AMERICA, INC.

                            Defendant.


        DECLARATION IN SUPPORT OF MOTION FOR DEFAULT JUDGMENT

        I, Michael Malefakis, hereby submit this declaration pursuant to 28 U.S.C. § 1746 and state

as follows:

        1.      I am over the age of eighteen and make this declaration with the understanding that

it is to be used in the above-captioned lawsuit. All statements contained herein are based on my

personal knowledge, and I am fully competent to testify to the facts herein

        2.      I am the Associate Vice Dean, Aresty Institute of Executive Education at the

Wharton School, which is agent of the Plaintiff in the above-captioned lawsuit.

        3.      I am authorized to submit this declaration on behalf of Plaintiff and I am familiar

with the allegations contained in the Complaint filed in the above-captioned lawsuit (the

“Compliant”).

        4.      Defendant is CredForce America, Inc., which is upon information and belief a

Texas corporation, with a principal place of business located at 3700 N. Capital of Texas Highway

Suite 450A, Austin, TX 78746. Upon information and belief, Defendant is the United States

affiliate of CredForce Asia Limited, a corporation organized under the laws of India, with a global

corporate headquarters located at Level 5, Tower-C Unitech Cyber Park, Sector 39, Gurugram,

                                                 1
        Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 2 of 18




Haryana 122001, India.

       5.      Rajiv Gupta is the president and chief executive officer of CredForce. Plaintiff also

has just learned that Defendant is winding down its business and transferring its operations to

another company—named Edvantic, Inc., which Mr. Gupta also oversees.

       6.      With regard to Plaintiff, Defendant was responsible for marketing some of

Defendant’s executive education programs and managing the registration and application

processes, paying Defendant a set rate for an agreed-upon minimum number of “seats” in such

programs.

       7.      On each of November 7, 2017, October 10, 2018, and March 18, 2019, CredForce

America, Inc. executed an agreement with Plaintiff (acting through the Aresty Institute of

Executive Education at the Wharton School) for the design and delivery of executive education

programming (the “Agreements”). True and correct copies of the Agreements for 2017, 2018,

and 2019 are attached to the Complaint as Exhibits A, B, and C, respectively, and are incorporated

herein by reference.

       8.      Pursuant to the Agreements, Plaintiff issued Defendants invoices, attached the

Complaint as Exhibit D, for the design and delivery of executive education programming.




                                                 2
         Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 3 of 18




Specifically, the Plaintiff issued the following invoices to Defendant:

                                           Invoice                    Invoiced Amount
                       Invoice No.         Date           Date Due         (USD)
                    CRED4095-1812-01   10/31/2018        01/01/2019          $80,000
                    CRED4095-1808-02   11/02/2018        01/01/2019         $158,920
                    CRED4214-1804-02   11/05/2018        01/04/2019           $9,600
                    CRED4214-1812-01   11/05/2018        01/04/2019          $22,250
                    TMIG4212-1911-01    6/28/2019        07/28/2019          $41,000
                    CRED4095-1907-01    6/28/2019        08/27/2019         $123,000
                    CRED4214-1907-01    6/28/2019        08/27/2019          $38,000
                    TMIG4212-1812-03    7/01/2019        08/30/2019          $60,000
                    CRED4095-1907-03   12/06/2019        11/08/2019         $271,460
                    TMIG4212-1911-02   12/06/2019        02/04/2020         $149,340
                         TOTAL                                              $953,570


       9.      Accordingly, the principal balance due by the Defendant for the invoices issued for

the under the Agreements is $953,570.

       10.     As of the date of the Complaint was filed, Defendant has not paid Plaintiff the

invoiced amount of $953,570, plus interest in the amount of at least $206,437, totaling $1,160,007

due under the Agreements, despite numerous attempts to collect.

       11.     As of the date of this declaration, the total amount due to Plaintiff from the

Defendant is $1,210,493.45, as set forth in the table attached hereto as Exhibit A, and interest will

continue to accrue.

       12.     Despite repeated demand—and the written assurances of Defendant that it was

formulating a payment plan—Defendant has not paid the outstanding invoices as of the date of

this declaration.

       13.     Additionally, despite repeated notice—and the written assurances of Defendant that

it was doing so—Defendant has not removed all references to the Plaintiff from its website, as of

the date of this declaration. Instead, Defendant and its affiliates continue to represent that they

have a relationship with Plaintiff and display images associated with Plaintiff on their websites

(both publicly and on password-protected pages) and marketing materials, as detailed in the

                                                     3
         Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 4 of 18




attached communication from Plaintiff to Defendant, which is attached as Exhibit B.

       I understand that the foregoing statements in this declaration are made subject to the

penalties of 28 U.S.C. § 1746, relating to unsworn falsification to authorities.


                                                      Michael Malefakis
                                                      Michael Malefakis


Dated: February 23, 2021




                                                 4
      Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 5 of 18




                                         EXHIBIT A


              Initial                Invoiced                Monthly       Total
               Date                  Amount         Months   Finance      Finance     Total Amount
Invoice No.   Issued   Date Due       (USD)          Late    Charge       Charge           Due
CRED4095-
  1812-01   10/31/2018 1/1/2019      $80,000          25     $1,200.00   $30,000.00      $110,000.00
CRED4095-
  1808-02   11/02/2018 1/1/2019      $158,920         25     $2,383.80   $59,595.00      $218,515.00
CRED4214-
  1804-02    11/5/2018  1/4/2019      $9,600          25      $144.00     $3,600.00       $13,200.00
CRED4214-
  1812-01    11/5/2018  1/4/2019     $22,250          25      $333.75     $8,343.75       $30,593.75
TMIG4212-
  1911-01    6/28/2019 7/28/2019     $41,000          18      $615.00    $11,070.00       $52,070.00
CRED4095-
  1907-01    6/28/2019 8/27/2019     $123,000         17     $1,845.00   $31,365.00      $154,365.00
CRED4214-
  1907-01    6/28/2019 8/27/2019     $38,000          17      $570.00     $9,690.00       $47,690.00
TMIG4212-
  1812-03     7/1/2019 8/30/2019     $60,000          17      $900.00    $15,300.00       $75,300.00
CRED4095-
  1907-03    12/6/2019 11/8/2019     $271,460         15     $4,071.90   $61,078.50      $332,538.50
TMIG4212-
  1911-02    12/6/2019  2/4/2020     $149,340         12     $2,240.10   $26,881.20     $176,221.20
TOTAL DUE AS OF February 12, 2021:                                                     $1,210,493.45




                                                5
Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 6 of 18




                          EXHIBIT B




                               6
Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 7 of 18
                 Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 8 of 18

       Cease and desist from using all Wharton intellectual property in all of its and its affiliates’ training and marketing
        materials (including the copyrighted photo of Peter Capelli at www.tmi.org and the fraudulent reference to Prof.
        Capelli’s association with TMI) in accordance with the “cease and desist” letter I sent you on June 19, 2020
        (attached);
       Inform all participants in the so‐called “TMI‐Wharton Global Fellow Program” (and any other program TMI or its
        affiliates are branding with Wharton’s name) that Wharton is not affiliated with any such program and will not
        conduct any trainings;
       Provide Wharton with a list of names and contact information for all participants in the so‐called “TMI‐Wharton
        Global Fellow Program” (and any other program TMI or its affiliates are branding with Wharton’s name); and
       Make payment to Wharton of all outstanding debts, which (including interest) currently total $1,210,493.45:

                       Initial                       Invoiced                 Monthly       Total
                        Date                         Amount         Months    Finance      Finance       Total Amount
       Invoice No.     Issued   Date Due               (USD)         Late      Charge      Charge             Due
    CRED4095-1812-01 10/31/2018 1/1/2019              $80,000         25      $1,200.00   $30,000.00         $110,000.00
    CRED4095-1808-02 11/02/2018 1/1/2019             $158,920         25      $2,383.80   $59,595.00         $218,515.00
    CRED4214-1804-02 11/5/2018  1/4/2019              $9,600          25        $144.00    $3,600.00           $13,200.00
    CRED4214-1812-01 11/5/2018  1/4/2019              $22,250         25        $333.75    $8,343.75           $30,593.75
    TMIG4212-1911-01 6/28/2019 7/28/2019              $41,000         18        $615.00   $11,070.00           $52,070.00
    CRED4095-1907-01 6/28/2019 8/27/2019             $123,000         17      $1,845.00   $31,365.00         $154,365.00
    CRED4214-1907-01 6/28/2019 8/27/2019              $38,000         17        $570.00    $9,690.00           $47,690.00
    TMIG4212-1812-03  7/1/2019  8/30/2019             $60,000         17        $900.00   $15,300.00           $75,300.00
    CRED4095-1907-03 12/6/2019 11/8/2019             $271,460         15      $4,071.90   $61,078.50         $332,538.50
    TMIG4212-1911-02 12/6/2019  2/4/2020             $149,340         12      $2,240.10   $26,881.20         $176,221.20
    TOTAL DUE AS OF FEBRUARY 12, 2021:                                                                     $1,210,493.45

Please share this note and the attachments with your legal counsel.

Sincerely,

Jay Canavan


Jason (Jay) Canavan
Associate General Counsel*
University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending



From: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Date: Friday, January 15, 2021 at 2:48 PM
To: Sanjeeva Shukla <sanjeeva.shukla@edvantic.com>, Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Cc: "Malefakis, Michael" <mmale@wharton.upenn.edu>, Rajiv Gupta <rajiv.gupta@edvantic.com>,
"Lawrence.ingerly@edvantic.com" <Lawrence.ingerly@edvantic.com>
Subject: Re: [External] Wharton waiver

Mr. Shukla,

                                                                2
                 Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 9 of 18

The references to the names of Wharton and the University of Pennsylvania have not yet been removed from Edvantic’s
website. The University hereby demands you do so immediately. I also strongly urge you to remove references to your
“partnerships” with “Ivy League schools” to create executive education programs unless factually correct, as you are
otherwise exposing yourself to significant liability in the United States for fraudulent representation and inducement.

Separately, I note that another of your self‐imposed deadlines for full payment to Wharton of outstanding debt
(December 2020, according to the chain below) has come and gone with no payment. Not surprisingly, I also see that
you have (again) unilaterally pushed out this deadline – this time by personally representing to a US Federal Court in the
attached note that “the payment of the said dues will be made before or latest by March 31, 2021.” We look forward to
full payment of our fees (plus interest, accruing monthly) by March 31, but will in the meantime continue with our
(publicly available) suit to collect full payment from CredForce and – if necessary – from Edvantic as its successor in
interest (and its officers in their personal capacities) as well. Please advise when you are ready to effect payment and I
will share the amount of interest accrued as of such date.

I’m copying Larry as well, since (as Group Lead for “Brand and Communications” at Edvantic) he is perhaps better
positioned to handle the trademark take‐down demand on top of his dealings with Kishwar et al.

Please share this note with your legal counsel.

Sincerely,

Jason (Jay) Canavan
Associate General Counsel*
University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending



From: Sanjeeva Shukla <sanjeeva.shukla@edvantic.com>
Date: Friday, January 15, 2021 at 1:11 PM
To: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>, Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Cc: "Malefakis, Michael" <mmale@wharton.upenn.edu>, Rajiv Gupta <rajiv.gupta@edvantic.com>
Subject: RE: [External] Wharton waiver

Dear Mr. Caravan,
We had already removed the links and the mentions you indicated way back. Some others that may been left out
because of an oversight, have been also removed now. Also, the Wharton team had been already updated several weeks
back about the name‐change, which was long due as the scope of our business has expanded with a bigger focus on the
education industry. Please do note that Credforce Asia still retains its name.

My best
Sanjeeva



From: Canavan, Jay <Jay.Canavan@ogc.upenn.edu>
Sent: Thursday, January 14, 2021 11:01 PM
To: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>; Sanjeeva Shukla <sanjeeva.shukla@edvantic.com>

                                                            3
                    Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 10 of 18

Cc: Malefakis, Michael <mmale@wharton.upenn.edu>; Rajiv Gupta <rajiv.gupta@edvantic.com>
Subject: Re: [External] Wharton waiver

Mr. Shukla,

It has come to our attention that CredForce has now changed its name to Edvantic with the relevant authorities in
Texas. Moreover, like its predecessor in interest, Edvantic now and fraudulently refers (in multiple pages on its website)
to various programs it purports to offer with or through Wharton and other departments of the University of
Pennsylvania.

As you are no doubt aware, neither Edvantic nor CredForce has any right, license, or permission to display Wharton’s
name, logo, or other marks in its marketing materials; I demand once again that you remove these marks from the
Edvantic website as well as the remaining infringing materials on the CredForce website. I urge you to comply quickly,
but (once again) your cooperation is not actually necessary, since I have separately sent demand notices for removal to
Edvantic’s and CredForce’s various online service providers. These providers face steep penalties for IP infringement,
and will undoubtedly comply quickly and remove our branding from your sites, if not shut down the sites completely.

Wharton reserves its rights to seek recourse for these and other infringements and breaches by Edvantic. This
communication is made under the protections of Federal Rule of Evidence 408, and Wharton continues to reserve all of
its rights, waiving none. Please share this note and the attachments with your legal counsel.

Sincerely,

Jason (Jay) Canavan
Associate General Counsel*
University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending



From: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Date: Monday, December 7, 2020 at 4:03 PM
To: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Subject: [External] Wharton waiver


Dear Mr. Caravan; Please find attached the waiver form. As mentioned in this document, I guess the deadline
for this is Dec 16, 2020, and it's reaching you just in time. My apologies: I forgot sending it earlier. I will
respond to your email in detail in a few days.

Thanks and best,

Sanjeeva
Sent from my Blackberry®



From: sanjeeva.shukla@edvantic.com

                                                            4
                 Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 11 of 18

Sent: November 18, 2020 10:08 AM
To: rajiv.gupta@edvantic.com
Subject: Wharton waiver



From: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Date: Tuesday, November 3, 2020 at 6:43 PM
To: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Cc: "mmale@wharton.upenn.edu" <mmale@wharton.upenn.edu>, Rajiv Gupta <rajiv.gupta@credforce.com>,
"wlockard@wharton.upenn.edu" <wlockard@wharton.upenn.edu>, "simonan@wharton.upenn.edu"
<simonan@wharton.upenn.edu>, "Huesman, Donald A" <huesman@wharton.upenn.edu>, "Patrick J. Troy"
<PTroy@sirlinlaw.com>, "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Subject: Re: [External] RE: CredForce Dues Payoff

Mr. Shukla,
Thank you for your note. You refer repeatedly to ongoing and future programs led by CredForce and Wharton, but there
is no current or planned CredForce‐Wharton contract or program. Because there is no contract or program (and
CredForce has not forwarded tuition payments that it has collected from current so‐called current “participants”), no
“participants” have, as you phrased it, “rightful access to the courses.” Nevertheless, Wharton is willing to make a good‐
faith gesture and permit students who enrolled in WO courses within the past year to enjoy access to those courses past
the 11/30 deadline (i.e., for a full‐year term). Wharton will soon send a note to these students to that effect.

That said, CredForce remains in material breach of its past contracts with Wharton, and you can be certain that there
will be no future contracts or programs until the outstanding balance is paid, because I will not approve them (and my
word on the matter is final). Because there is no current contract, CredForce has no right, license, or permission to
display Wharton’s name, logo, or other marks in its marketing materials; I demand once again that CredForce removes
them from its various websites. I urge you to comply quickly, but your cooperation is not actually necessary, since I will
also be sending demand notices for removal to CredForce’s various online service providers (for its websites and LMS)
under the The Digital Millennium Copyright Act. These providers face steep penalties for IP infringement, and will
undoubtedly comply quickly and remove our branding from your sites, if not shut down the sites completely.

Similarly, I urge you to work with your lawyers to execute the waiver I sent last week (as it will help you avoid additional
expenses and give your team extra time to comply), but – again – your cooperation is not actually necessary to move our
lawsuit forward. We are also aware of other pending litigation against CredForce, including in India by investors in
CredForce Asia Limited. In order to preserve its claims globally, Wharton is examining its options to bring parallel
actions in India as well.
Finally, I note that you have once again run through another self‐imposed deadline of paying Wharton an installment of
$500,000 by October 31. Instead, you have predictably reverted to vague platitudes of resolution “in a few weeks”
because you “are already going to start releasing the payment,” even though three weeks ago you promised Mr.
Malefakis that “in a few days” you would “share the release dates of the remaining amount.” In the meantime, interest
continues to accrue, but I reiterate my point below that CredForce may make full or partial payment of the outstanding
debt at any time. If Wharton receives full payment before the court’s decision, Wharton will immediately withdraw the
suit and CredForce can avoid a default judgment and a lien on any of its property and accounts. Our respective teams
can then discuss whether and how the relationship will proceed going forward.
This communication is made under the protections of Federal Rule of Evidence 408, and Wharton continues to reserve
all of its rights, waiving none.
Please share this note and the attachments with your legal counsel.
Sincerely,

Jason (Jay) Canavan
Associate General Counsel*
                                                             5
                Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 12 of 18

University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending


From: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Date: Monday, November 2, 2020 at 4:33 PM
To: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Cc: "mmale@wharton.upenn.edu" <mmale@wharton.upenn.edu>, Rajiv Gupta <rajiv.gupta@credforce.com>,
"wlockard@wharton.upenn.edu" <wlockard@wharton.upenn.edu>, "simonan@wharton.upenn.edu"
<simonan@wharton.upenn.edu>, "Huesman, Donald A" <huesman@wharton.upenn.edu>, "Patrick J. Troy"
<PTroy@sirlinlaw.com>
Subject: [External] RE: CredForce Dues Payoff

Mr. Caravan;

Apologies for returning late on your email as I was away from work and had sporadic access to email. I have shared
the waiver form with my legal team.

Regarding the other points that you mentioned, the following will help clear the air:

   1. As indicated in the Sep 24 email, it is neither possible for us, nor advisable for either parties to remove
      mentions of Wharton name and logo from the joint program websites. As responsible organizations, it is our
      duty to preserve and protect the interests of our past and current participants at all costs. Removing the
      mentions will dilute the value of certificates awarded to participants and invite consternation. I reiterate, this
      has become a marquee program and Wharton and CredForce are obliged to offer the participants continued
      support, and we cannot wash our hands off them just because of a dispute between us, which is on its way
      to resolution in a few weeks anyways. We must neither be ready to inconvenience our participants and their
      sponsor organizations, nor willing to needlessly invite legal action by any of these participants when we are
      close to resolving the very issue because of which you are being forced to make this request.

   2. Please rest assured, we are not porting/ copying any of the Wharton Online content to our internal LMS,
      because there's no need, as having paid for them, our participants have a rightful access to the courses.
      Indeed, we are going to commission our own LMS, but that's to support learning for a wide range of clients
      and customers of all offerings, and Wharton-TMI program is just one of them. Indeed, as the Wharton
      program team is already aware, we have been sharing such content regularly even earlier, whenever
      participants would voice a need. As it will happen, we have arranged to provide a link to the Wharton LMS
      from the participant dashboard on our LMS, and there is no plan to change that. As you may appreciate
      now, once we resolve the payment problem, our new strategy of linking our own LMS with Wharton Online
      will only serve to add a welcome new value for our customers. Also, the Wharton piece is just half of the joint
      program. The remaining is provided for by other resources. So, besides unifying and leaning down the
      resource access process through fewer passwords, our LMS will host curated content, including some
      content to supplement and complement your content, which has become dated and needs to align with the
      realities of business and management in the post-Covid scenario.



                                                           6
                     Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 13 of 18

     3. Needless and sad to say, your Nov 30 deadline email to participants did not go down well with the
        participants. One, because it breached the promise that access to Wharton Online courseware is to be open
        for 1 year. We must not allow the dispute between CredForce and Wharton to jeopardize the learning
        process of participants and at CredForce, we are committed to upholding the interests of participants. Let's
        also not forget for even a moment that our program hosts HR professionals of great influence - those who
        recommend employees and managers for executive education programs. We exist because of them, and
        Wharton must not do anything that depresses the Wharton value in their eyes. More so, because Wharton’s
        brand has become enduring because of its fantastic tradition of valuing relationships, and disputes with
        external parties must not hurt the brand.

          Also, Wharton’s failure to notify us about your action in advance ended up worrying the participants, who
          you have promised access to Wharton Online for 1 year. Our support team had to swing into action and
          intervene to uphold the dignity and reputation of Wharton, “which the Wharton team had so fantastically
          planned to destroy!” – to quote one of my younger teammates here – there’s no offense meant here, please.

          Hence, in all earnest, we strongly advise Wharton to desist from taking such unilateral actions - under
          whichever pretext or resort - that have a potential of hurting the interests of program participants and their
          sponsor organizations. I reiterate, such action may create an extremely unseemly and inconveniently
          antagonizing 3rd party interest for Wharton - something that can be so easily avoided by exercising
          prudence, discretion and creativity, instead of banal legal protocols. We want you to know that we have
          invested heavily in building the brand of this program, and our motivation to resolve the payment problem
          is inextricably connected with the continuation of this program, and upholding of the interest of the current
          and past participants.

Right now, I cannot think of anything more important to share than a loud and politest reminder to all of us, that
Wharton must deploy vision and circumspect discretion, and continue unhindered, all program and courseware
services as we have been doing so far, and inspire our team here to work hard to meet the commitment made to
Wharton - and we are already going to start releasing the payment.

Thanks in advance for appreciating the seriousness of the submissions made above.

My best,
Sanjeeva Shukla
Chief Product Officer




Level 5 | Tower-C | Unitech Cyber Park | Sector-39 | Gurugram, Haryana 122001 |
T: +91-124-490 3650 | H: +91-9811157776
sanjeeva.shukla@credforce.com
www.credforce.com

This message is for the designated recipient only and may contain privileged, proprietary, or otherwise confidential information. If you have received it in
error, please notify the sender immediately and delete the original. Any other use of the e-mail by you is prohibited. Where allowed by local law, electronic
communications with CredForce and its affiliates, including e-mail and instant messaging (including content), may be scanned by our systems for the
purposes of information security and assessment of internal compliance with CredForce policy.


From: Canavan, Jay <Jay.Canavan@ogc.upenn.edu>
Sent: Tuesday, October 27, 2020 1:51 AM
To: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Cc: mmale@wharton.upenn.edu; Rajiv Gupta <rajiv.gupta@credforce.com>; wlockard@wharton.upenn.edu;
simonan@wharton.upenn.edu; Huesman, Donald A <huesman@wharton.upenn.edu>; Patrick J. Troy
                                                                               7
                Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 14 of 18

<PTroy@sirlinlaw.com>
Subject: Re: CredForce Dues Payoff

Mr. Shukla,

In accordance with my note below, I am attaching the copy of the complaint that was sent to CredForce’s offices in
Austin, TX last week, along with a Notice of a Lawsuit and Request to Waive Service of a Summons, which explains that
Credforce can avoid the cost of Wharton serving it with a judicial summons and an additional copy of the complaint if we
receive a signed copy of the enclosed Waiver of the Service of Summons by November 16, 2020.

Separately, it has come to our attention that you have not only failed to remove the unauthorized uses of Wharton’s
name and logos from your website (in spite of our repeated insistence), but that you have also been notifying program
participants that you intend to migrate Wharton Online courses to a new server, over which Wharton will have neither
control nor even visibility. We are interpreting this proposed action as theft of the intellectual property of Wharton and
its faculty; if CredForce does not immediately cease and desist from this activity, Wharton will take immediate steps to
amend its complaint and seek an injunction in U.S. Federal Court to prevent such theft.

In the meantime, I reiterate my point below that CredForce may make full or partial payment of the outstanding debt at
any time. If Wharton receives full payment before the court’s decision, Wharton will immediately withdraw the suit
and CredForce can avoid a default judgment and a lien on any of its property and accounts.

This communication is made under the protections of Federal Rule of Evidence 408, and Wharton continues to reserve
all of its rights, waiving none.

Please share this note and the attachments with your legal counsel.

Sincerely,

Jay Canavan



Jason (Jay) Canavan
Associate General Counsel*
University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending


From: "Canavan, Jay" <Jay.Canavan@ogc.upenn.edu>
Date: Wednesday, October 14, 2020 at 8:22 PM
To: "sanjeeva.shukla@credforce.com" <sanjeeva.shukla@credforce.com>
Cc: "mmale@wharton.upenn.edu" <mmale@wharton.upenn.edu>, "rajiv.gupta@credforce.com"
<rajiv.gupta@credforce.com>, "wlockard@wharton.upenn.edu" <wlockard@wharton.upenn.edu>,
"simonan@wharton.upenn.edu" <simonan@wharton.upenn.edu>
Subject: Re: CredForce Dues Payoff

Mr. Shukla,
                                                            8
                Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 15 of 18


In accordance with my emails from last week, earlier today (October 14) the Trustees of the University of Pennsylvania
filed suit against CredForce America, Inc. in the U.S. District Court for the Eastern District of Pennsylvania (in
Philadelphia). A timestamped copy of the complaint and exhibits are attached; I suggest you share these documents
with your legal counsel promptly and seek competent U.S. counsel to represent you in this matter.

In the next few days the court will issue its summons, which I will send to you (and your counsel, if you provide me with
his/her email address) along with relevant information regarding when and how CredForce will need to respond to the
suit.

In the meantime, CredForce may make full or partial payment of the outstanding debt at any time. If Wharton receives
full payment before the court’s decision, Wharton will immediately withdraw the suit and CredForce can avoid a default
judgment and a lien on any of its property and accounts.

This communication is made under the protections of Federal Rule of Evidence 408, and Wharton continues to reserve
all of its rights, waiving none.

Sincerely,

Jay Canavan

Jason (Jay) Canavan
Associate General Counsel*
University of Pennsylvania
2929 Walnut Street, Suite 400
Philadelphia, PA 19104‐5099
Jay.Canavan@ogc.upenn.edu
215‐573‐3811

*Member of NY Bar; admission to PA Bar pending

From: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Sent: Wednesday, October 14, 2020 4:15 PM
To: Malefakis, Michael <mmale@wharton.upenn.edu>
Subject: Re: CredForce Dues Payoff

Dear Mike,

Thank you for what is a very honest email, and we completely understand your concerns. But even as we do so, I
must politely insist and assure you that at no point since this matter erupted, have we let up on our efforts. I must
submit again here that the structural problem that we faced last year - which we have now worked around
completely - affected our transactional capabilities severely. Had it not happened, we would have continued paying
Wharton on time - as you would know, we had already paid USD 500,000 until we hit the tax wall in India.

So, while there was never a question of our not respecting Wharton or its right to be paid; the answers to our
problems did not lie entirely with us, and eventually we had to take a longer route out and restructure. While I do
not mind at all what you have so honestly shared in your email below because you wrote what you had to, I do
want to assure you now, that we are confident, you will not be required to wait or worry beyond what we have
requested you in the past few emails.

Indeed, the delay has been inordinate and painful for you as much as it has been worrying for us. But despite all
our efforts, we could complete our restructuring only in the 2nd week of September. Now we are moving fine on it,
absolutely, with no surprises. In fact, way back in June itself, we had transparently indicated to Wharton the
                                                            9
                Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 16 of 18

tentative payment timelines, and while specifying the payment dates in our September emails, we took care that we
do not diverge much from the timelines we had shared earlier.

In our last few emails too, we have maintained our confidence and commitment to complete the full payment by
December 2020, starting October, and we are going to follow it, give or take a week or two. The shift of a week for
the 1st payment, though undesirable, was forced because of irritating statutory niggles like awaiting the IRS nod,
which we will hopefully get in a couple of days. So, the November date I shared yesterday, was after ensuring that
we indeed would be able to remit on that date or earlier, not beyond.

Please rest assured that we have no desire to end up in the courts, though for a brief while, Mr. Caravan did
distract us, and his emails had to be forwarded to our legal team in India as well. But when I saw my team's
aggression, I sensed there's a danger of this degenerating into a zero-sum game. That's when I decided to keep my
legal hounds away and seize the whole thing back from them. I was certain that we don't want to be divided into
winners and losers after having won together for three years. What drives us is our belief and confidence on the
steps we have already taken.

Even as I write to you, I'm in touch with our finance guys to see how can we lead these payments even more, and
as much as possible. Also, in a few days, I will share the release dates of the remaining amount.

Internally, back here, our team feels extremely burdened and bad about the dues because we want to start off the
projects asap. In the same breath, we always laud the Wharton patience and cooperation. I can only request you to
continue with it for a brief while more. This again, I say, fully understanding that it will be stretch for you, but I
wish, there was a way other than this. Though you may choose not to reply to this email with our assurance that
the Wharton payments are on their way to you anyways, a word back on your agreement to continue your patience
till November will be greatly appreciated.

With Sincere thanks,

Sanjeeva Shukla

Chief Product Officer

CredForce Asia Limited
Level 5 | Tower-C | Unitech Cyber Park | Sector-39 | Gurugram, Haryana 122001 |
T: +91-124-490 3650 | H: +91-9811157776
sanjeeva.shukla@credforce.com
www.credforce.com

This message is for the designated recipient only and may contain privileged, proprietary, or
otherwise confidential information. If you have received it in error, please notify the sender
immediately and delete the original. Any other use of the e-mail by you is prohibited. Where allowed
by local law, electronic communications with CredForce and its affiliates, including e-mail and instant
messaging (including content), may be scanned by our systems for the purposes of information
security and assessment of internal compliance with CredForce policy.

From: mmale@wharton.upenn.edu
Sent: October 14, 2020 2:41 AM
To: sanjeeva.shukla@credforce.com; simonan@wharton.upenn.edu
Cc: Jay.Canavan@ogc.upenn.edu; rajiv.gupta@credforce.com; wlockard@wharton.upenn.edu
Subject: RE: CredForce Dues Payoff

Dear Mr. Shukla,

                                                          10
                  Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 17 of 18

I am truly saddened that in this email you actually have backtracked on your email of September 9th when you stated the
following: In fact, I had long internal discussions today on this and explored the possibility of paying off the actual dues
of US$ 953,570 in two installments of US$ 500,000 (On or Before Oct 31st , 2020) and US$ 453,570 (On or before
December 20th, 2020). It indicates our seriousness at clearing out all the Wharton dues at the earliest and reboot the
relationship with a fresh vigor. Once we are done with this amount of US$ 953,570,

Your email below offers half of the first installment we were promised a month ago and you have pushed the payment
date out once again another 30 days. This is yet again another delay and shift in what you promise to deliver. This is
precisely why our legal counsel who represents the interests of the University is taking action.

I am extremely disappointed that Credforce and its leadership demonstrates its profound lack of respect for the
University of Pennsylvania and the Wharton School of Business though inaction.

Michael Malefakis


From: Sanjeeva Shukla <sanjeeva.shukla@credforce.com>
Sent: Tuesday, October 13, 2020 4:13 PM
To: Malefakis, Michael <mmale@wharton.upenn.edu>; Simon, Antoinette <simonan@wharton.upenn.edu>
Subject: CredForce Dues Payoff

Dear Mike,
For starters, I must thank you and Antoinette, and your entire Wharton Exec-Ed team for being with us, and for
supporting us the way you have - especially during this payment crisis.

I write to you to share that we have already arranged for releasing USD 250,000 on November 12, 2020, and the
balance by December 30, 2020 or by January 2021, first week. The payments would be done from the restructured
company, a formal introduction to which must soon arrive with you separately.

To share a fact, we could have done this a little earlier, if I could travel to USA and complete some of the statutory
work that I was required to, as the authorized signatory. But finally, we've managed to get around it. We again regret
the inconvenience, and wish we could have avoided reaching such a pass.

It's a relief for us, because we can now focus now the opportunities ahead of us. On our part, we have sincerely
worked at resolving this through mutual trust and sincere efforts, and have kept you informed throughout. As I also
submitted in my September 24 email, our approach was to steer clear of the needless complications of adopting a
stance that would pit us against each other, and threaten to destroy a business we've so painstakingly built together.

With this matter off our backs, we earnestly look forward to the earliest resumption of the new projects that we have
on the anvil.

Sincere thanks!

My best,
Sanjeeva Shukla
Chief Product Officer




Level 5 | Tower-C | Unitech Cyber Park | Sector-39 | Gurugram, Haryana 122001 |
T: +91-124-490 3650 | H: +91-9811157776
                                                                  11
                     Case 2:20-cv-05096-PBT Document 7-2 Filed 02/23/21 Page 18 of 18
sanjeeva.shukla@credforce.com
www.credforce.com

This message is for the designated recipient only and may contain privileged, proprietary, or otherwise confidential information. If you have received it in
error, please notify the sender immediately and delete the original. Any other use of the e-mail by you is prohibited. Where allowed by local law, electronic
communications with CredForce and its affiliates, including e-mail and instant messaging (including content), may be scanned by our systems for the
purposes of information security and assessment of internal compliance with CredForce policy.




                                                                              12
